Exhibit 10.17

DATED JUNE 16, 2006

Between

MONCEAU DEELNEMINGEN I B.V.

(as Purchaser)

BLYTH HOLDING B.V.

(as Seller)

and

BLYTH, INC.

(as Guarantor)

--------------------------------------------------------------------------------

SHARE SALE AND PURCHASE AGREEMENT

--------------------------------------------------------------------------------

1


--------------------------------------------------------------------------------




THIS SHARE SALE AND PURCHASE AGREEMENT is made on this 16th day of June 2006
(the “Agreement”)

Between:

(1)                                  MONCEAU DEELNEMINGEN I B.V., a private
limited liability company organized and existing under the laws of The
Netherlands with its registered office in ‘s-Gravenhage and its principal place
of business at Adriaan Pauwstraat 51, 2582 AP in ‘s-Gravenhage, The Netherlands
(the “Purchaser”); and

(2)                                  BLYTH HOLDING B.V., a private limited
liability company organized and existing under the laws of The Netherlands with
its registered office in Tilburg and its principal place of business at
Gesworenhoekseweg 8, 5047 TM in Tilburg, The Netherlands (the “Seller”);

(3)                                  BLYTH, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America, with
its principal place of business at One East Weaver Street, Greenwich, CT 06831,
United States of America (“Blyth” or the “Guarantor”);

WHEREAS :

(A)                              Seller is the legal and beneficial owner of the
entire issued share capital of (i) Schothuis Holding Holland (S.H.H.) B.V., a
private limited liability company organized and existing under the laws of The
Netherlands with its registered office at Almere and its principal place of
business at De Steiger 77, 1351 AE, Almere, The Netherlands (“Schothuis”) and
(ii) Edelman B.V., a private limited liability company organized and existing
under the laws of The Netherlands with its registered office at Reeuwijk and its
principal place of business at Schinkeldijk 56, 2811 PB, Reeuwijk, The
Netherlands (“Edelman”). Schothuis and Edelman will hereinafter be collectively
referred to as the “Companies”.

(B)                                Schothuis owns the total issued share capital
of the Dutch Subsidiaries.

(C)                                Edelman owns, directly or indirectly, the
total issued share capital of the Foreign Subsidiaries.

(D)                               The Companies, the Dutch Subsidiaries and the
Foreign Subsidiaries (collectively: “the Group” or “Group Companies”) are in the
business of designing, developing and importing products for interior and
exterior decoration.

(E)                                 The Seller and the Purchaser have agreed
that the Seller shall sell and transfer to the Purchaser and the Purchaser shall
purchase and acquire from Seller 100% of the total issued share capital of the
Companies, consisting of 40 shares, par value €453.78 per share, numbered 1 to
40 for Schothuis and 1000 shares, nominal value €453.78 per share, numbered 1 to
1000 for Edelman (collectively: the “Shares”), all for the consideration and on
the terms and subject to the conditions contained in this Agreement.

2


--------------------------------------------------------------------------------




(F)                                 The Parties have notified the administrator
of the SER Merger Committee pursuant to the SER Merger Code 2000.

3


--------------------------------------------------------------------------------




THEREFORE IT IS HEREBY AGREED as follows:


ARTICLE 1 - DEFINITIONS AND INTERPRETATION

1.1                                 Definitions. In this Agreement, unless the
context otherwise requires, the words and expressions used in this Agreement
shall have the meanings set out in Schedule 1.

1.2                                 Headings. Headings are inserted for
convenience only and shall not affect the construction of this Agreement.


ARTICLE 2 - SALE AND PURCHASE OF THE SHARES

2.1                                 Sale and Purchase. The Seller hereby,
subject to the terms and conditions of the Agreement, sells (“verkoopt”) the
Shares to Purchaser, and Purchaser hereby, subject to the terms and conditions
of this Agreement, purchases (“koopt”) the Shares from the Seller, together with
all rights attaching to them, free of any Encumbrances.

2.2                                 Transfers. At Closing, the Seller agrees to
transfer (“leveren”) to Purchaser the Shares and the Purchaser agrees to accept
the transfer from Seller.


ARTICLE 3 – CONSIDERATION, REPAYMENT AND ASSUMPTION OF INDEBTEDNESS

3.1                                Purchase Price. The consideration for the
Shares shall be €30,500,0000 (Thirty Million Five Hundred Thousand Euros) (the
“Consideration”).

3.2                                 Tax settlement


A.                             THE COMPANIES AND THE DUTCH SUBSIDIARIES FORM
PART OF THE FISCAL UNITY FOR CORPORATE INCOME TAX PURPOSES WHICH IS HEADED BY
THE SELLER. THE PARTIES HAVE AGREED TO TERMINATE THE FISCAL UNITY AS PER THE
COMPLETION DATE.


B.                            THE SELLER UNDERTAKES TO SUBMIT ITS TAX RETURNS
RELATED TO THE PERIOD UNTIL THE COMPLETION DATE IN A MANNER CONSISTENT WITH PAST
PRACTICES (WHICH INCLUDES THE LEADING PRINCIPLE THAT VALUATION FOR TAX PURPOSES
IS EQUAL TO VALUATION FOR COMMERCIAL PURPOSES) AND TO REFRAIN FROM SUBMITTING
ALTERED TAX RETURNS RELATED TO THE PERIOD PRIOR TO COMPLETION WHICH COULD HAVE
AN ADVERSE EFFECT TO THE TAX POSITION OF THE COMPANIES AND THE DUTCH
SUBSIDIARIES..


C.                             THE SELLER OWES THE COMPANIES AND THE DUTCH
SUBSIDIARIES THE DIFFERENCE BETWEEN (I) THE PREPAYMENTS MADE BY THE COMPANIES
AND THE DUTCH SUBSIDIARIES TO THE SELLER IN RESPECT OF CORPORATE INCOME TAX
ATTRIBUTABLE TO THE COMPANIES AND THE DUTCH SUBSIDIARIES FOR THE FINANCIAL YEAR
2005 AND (II) THE AMOUNT OF CORPORATE INCOME TAX

4


--------------------------------------------------------------------------------





ATTRIBUTABLE TO THE COMPANIES AND THE DUTCH SUBSIDIARIES IN RESPECT OF THE
FINANCIAL YEARS 2005 AS APPARENT FROM THE TAX RETURNS FOR THE FINANCIAL YEAR
2005 AS AGREED BETWEEN THE PARTIES; THE RECEIVABLE BY THE COMPANIES AND THE
DUTCH SUBSIDIARIES IN THIS RESPECT IS ESTIMATED TO AMOUNT TO €1,030,000 (THE
“2005 TAX RECEIVABLE”).


D.                            THE COMPANIES AND THE DUTCH SUBSIDIARIES ESTIMATE
THE INCOME FOR CORPORATE INCOME TAX PURPOSES ATTRIBUTABLE TO THEM FOR THE PERIOD
BETWEEN 1 JANUARY 2006 UNTIL THE COMPLETION DATE (“2006 YTD”) TO BE NEGATIVE AS
A RESULT OF WHICH THE SELLER OWES TO THE COMPANIES AND THE DUTCH SUBSIDIARIES
THE PREPAYMENTS MADE BY THE COMPANIES AND THE DUTCH SUBSIDIARIES TO THE SELLER
IN RESPECT OF 2006 YTD BEING AN AMOUNT OF € 533,204 (THE “2006 YTD TAX
RECEIVABLE”).


E.                             IN ADDITION THE SELLER MAY BE ENTITLED TO A TAX
LOSS CARRY BACK IN RESPECT OF THE LOSSES INCURRED BY THE COMPANIES AND THE DUTCH
SUBSIDIARIES DURING THE FINANCIAL YEAR 2006 UNTIL THE COMPLETION DATE (THE “2006
YTD CARRY BACK”). THE COMPANIES AND THE DUTCH SUBSIDIARIES EXPECT THE 2006 YTD
CARRY BACK BASED UPON MANAGEMENT INFORMATION UNTIL MAY 2006 TO AMOUNT TO €
617,000. SELLER CONFIRMS THAT THE FISCAL RESULT OF THE FISCAL UNITY HEADED BY
THE SELLER IS - WITHOUT TAKING INTO ACCOUNT THE RESULT OF THE COMPANIES AND THE
DUTCH SUBSIDIARIES - NEGATIVE.


F.                               THE SELLER AND THE PURCHASER HEREBY AGREE TO
SET OFF THE ESTIMATED 2005 TAX RECEIVABLE OF € 1,030,000 AGAINST THE AMOUNT
OUTSTANDING UNDER SELLER’S LOAN TO EDELMAN (THIS LOAN BEING AN AMOUNT OF €
1,847,984.38. FOR THIS PURPOSE SCHOTHUIS AND THE DUTCH SUBSIDIARIES ASSIGN THEIR
PART OF THE 2005 TAX RECEIVABLE TO EDELMAN AGAINST NOMINAL VALUE WHICH WILL
REMAIN DUE IN CURRENT ACCOUNT BY EDELMAN TO SCHOTHUIS AND THE DUTCH
SUBSIDIARIES. THE COMPANIES AND THE DUTCH SUBSIDIARIES SHALL CO-SIGN THIS
AGREEMENT FOR THIS PURPOSE. THE PURCHASER SHALL PROCURE THAT THE BALANCE OF THE
SELLER’S LOAN TO EDELMAN AND THE 2005 TAX RECEIVABLE SHALL BE REPAID BY EDELMAN
TO SELLER UPON COMPLETION. UPON SET OFF, THE GROUP IS DISCHARGED FROM ANY AND
ALL OBLIGATIONS VIS-A-VIS BLYTH HOLDING AND ANY OF ITS AFFILIATES OTHER THAN
THOSE WHICH MAY RESULT FROM THIS AGREEMENT.


G.                            THE PARTIES SHALL JOINTLY DETERMINE THE DEFINITIVE
AMOUNT OF THE 2005 TAX RECEIVABLE ULTIMATELY ON 1 SEPTEMBER 2006 BASED UPON THE
TAX RETURNS. UPON SUCH DETERMINATION, THE SELLER SHALL PAY TO THE COMPANIES AND
THE DUTCH SUBSIDIARIES THE 2006 YTD TAX RECEIVABLE TO BE INCREASED OR DECREASED
AS THE CASE MAY BE BY THE DIFFERENCE BETWEEN THE FINAL AMOUNT OF THE 2005 TAX
RECEIVABLE AND THE ESTIMATE OF € 1,030,000. IF SUCH AMOUNT SHALL BE NEGATIVE
(I.E. PAYABLE TO THE SELLER BY THE COMPANIES AND THE DUTCH SUBSIDIARIES), THEN
SUCH AMOUNT SHALL BE PAID TO THE SELLER BY THE COMPANIES AND THE DUTCH
SUBSIDIARIES.


H.                            IN RESPECT OF THE 2006 YTD CARRY BACK, THE PARTIES
HAVE AGREED TO CO-OPERATE AND USE ALL REASONABLE EFFORTS IN ORDER TO TRANSFER
THE TAX LOSS RESPONSIBLE FOR THE 2006 YTD CARRY

5


--------------------------------------------------------------------------------





BACK ONTO THE COMPANIES AND THE DUTCH SUBSIDIARIES IN ACCORDANCE WITH SECTION
15AF OF THE CORPORATE INCOME TAX ACT. THE PARTIES SHALL FILE FOR A TAX RULING ON
JUNE 19, 2006 AND AGREE THAT ANY CHANGES (IF ANY) TO THE FINANCIAL STATEMENTS
SHALL BE IN ACCORDANCE WITH US GAAP AND ANY CHANGES (IF ANY) TO THE TAX ACCOUNTS
SHALL BE IN ACCORDANCE WITH DUTCH FISCAL LAW. PARTIES AGREE THAT EACH PARTY
SHALL BEAR ITS OWN COSTS IN RELATION TO THE TAX RULING. SELLER SHALL CONSULT AND
CO-OPERATE WITH PURCHASER IN RELATION TO THE PREPARATION OF ITS TAX RETURNS; AND


I.                                THE SELLER AND THE PURCHASER HEREBY AGREE TO
REIMBURSE ONE ANOTHER FOR PAYMENTS MADE BY THE SELLER FOR THE BENEFIT OF THE
COMPANIES AND/OR THE DUTCH SUBSIDIARIES AS WELL AS FOR PAYMENTS MADE BY THE
COMPANIES AND THE DUTCH SUBSIDIARIES FOR THE BENEFIT OF THE SELLER AND/OR ITS
AFFILIATES. THESE PAYMENTS CONSIST OF PAYMENTS MADE WITH RESPECT TO INSURANCES
BY SELLER AND ITS AFFILIATES ON BEHALF OF THE GROUP UP TO CLOSING, WHICH HAVE
NOT BEEN BILLED TO THE GROUP PRIOR TO CLOSING. THESE AMOUNTS WILL NOT EXCEED USD
85,000. THE PARTIES SHALL JOINTLY DETERMINE THE DEFINITIVE AMOUNT ULTIMATELY ON
1 SEPTEMBER 2006.


ARTICLE 4 – CLOSING

4.1                                Place of Closing. Closing shall take place at
the offices of Houthoff Buruma, in Rotterdam, The Netherlands on June 16, 2006
at 10:00 a.m. or at such other place and time as shall be mutually agreed
between the Parties, where all (and not some only) of the events described in
this Article 4 shall occur.

4.2                                 Seller’s Closing obligations. At Closing,
the Seller shall:

(a)                        deliver or cause to be delivered to the Purchaser:

(i)                            a copy of either (i) the positive unconditional
written advice of the works councils of Edelman BV and Euro-Decor BV with
respect to the transactions contemplated hereby or (ii) a positive conditional
written advice of the works councils of Edelman BV and Euro-Decor BV with
respect to such transactions, with conditions acceptable to the Purchaser in its
sole discretion;

(ii)                         the original shareholders registers of the
Companies and the Dutch Subsidiaries;

(iii)                      the share certificates or similar proof of title to
the Foreign Subsidiaries;

(iv)                     a written opinion of Baker & McKenzie, New York
confirming the authority of the person(s) signing this Agreement and the Deed of
Assignment on behalf of Blyth;

6


--------------------------------------------------------------------------------




(b)                        execute:

(i)                            the Notarial Transfer Deed, attached hereto as
Schedule 4.2 (b(i);

(ii)                         the Funds Flow Letter, attached hereto as Schedule
4.2 (b)(ii);

(iii)                      together with Blyth, the deed of assignment between
Seller, Blyth and Purchaser, countersigned by CDX Group B.V. (the “Deed of
Assignment”) attached hereto as Schedule 8.12;

(c)                        cause the Companies to execute the Notarial Transfer
Deed;

(d)                       authorize the civil law notary executing the Notarial
Transfer Deed to make the relevant entries in the shareholders registers of the
Companies.

4.3         Purchaser’s Closing Obligations. At Closing, and upon the delivery
of the items set out in Article 4.2 above, the Purchaser shall:

(a)                                  execute:

(i)                                     the Notarial Transfer Deed;

(ii)                                  the Funds Flow Letter;

(iii)                               the Deed of Assignment, and

(b)                       pay:

(i)                           the Consideration; and

(ii)                        the amount owed pursuant to Article 3.2.

ARTICLE 5 – DELETED


ARTICLE 6 - REPRESENTATIONS AND WARRANTIES

Warranties of the Seller. The Seller represents, warrants and undertakes
(“verklaart, staat er voor in en garandeert”) to and with the Purchaser that
each of the Warranties, as set out in Schedule 6, is at the date of this
Agreement true, accurate and not misleading. The Seller and the Purchaser
explicitly agree that the Warranties shall constitute an allocation of risks
between the Purchaser and the Seller to the extent that adverse consequences
from incorrect and/or incomplete Warranties shall at all times be for the full
account and liability of the Seller.

7


--------------------------------------------------------------------------------




ARTICLE 7 - REMEDIES FOR BREACHES

7.1                           Breaches and Infringements. In the event of a
breach of any of the Warranties given by the Seller (“Breach”), the Seller shall
reimburse and hold harmless (“schadeloos stellen”) either the Purchaser or the
pertinent Group Company (at the option of the Purchaser) for all damages,
losses, reasonable costs and expenses (“Damages”) suffered by the pertinent
Group Company as a result of the Breach, without prejudice to other statutory
rights of the Purchaser. The Parties agree that the Damages shall include the
amount necessary to put the Purchaser -or at the option of the Purchaser, the
pertinent Group Company- in a position similar to the position the Purchaser or
the Group Company would have been in without the relevant Breach.

7.2.1                  Single Claim under multiple Warranties. It is expressly
understood that if and to the extent an event gives rise to a Claim under more
than one Warranty, the Purchaser shall be entitled to file a Claim under any
such breached Warranty as it may deem fit, on its own behalf and/or on behalf of
the pertinent Group Company as third party beneficiary of the right to be
reimbursed and held harmless pursuant to this Article 7, provided, however, that
it cannot claim reimbursement of the same Damages twice. Also, for the avoidance
of doubt it is expressly confirmed and understood that where this Article 7
refers to “Damages suffered by the Purchaser or a Group Company”, such damages
shall not be deemed to have been doubly incurred by both the Purchaser and the
Group Company, which means that any Damages suffered for which a Group Company
is reimbursed cannot be claimed twice by the Purchaser, and vice versa.

7.3                           Additional Indemnity. In addition, and without
prejudice to Article 7.1, the Seller shall indemnify and hold the Purchaser and
the Group harmless from any and all Damages arising out of or in connection
with:

(a)                                 any liability of the Group for Taxes
attributable to tax periods ending on or before the Closing Date, it being
clearly understood and acknowledged that this indemnity will apply to any tax
assessments or claims levied or imposed subsequent to the Closing Date relating
to tax periods ending on or before the Closing Date;

(b)                                any liability of the Group for Taxes up to
and including the Closing for not having applied the applicable VAT rate;

(c)                                 any liability of the Group for obligations
of Blyth and/or its affiliated companies (other than the Group Companies);

(d)                                 all losses, liabilities, damages, costs,
claims and expenses which Edelman may incur in relation to the payment
obligations of Edelman for any salary, holiday allowance, fringe benefits
(including company car), expenses, wage and income taxes and/or social

8


--------------------------------------------------------------------------------




security premiums and other Taxes (including any related interest, fines or
penalties), insurance premiums (including contributions under the (collective)
medical insurance), bonuses (including 13th month salary and bonuses under the
“Blyth Manager Incentive Compensation Plan”), payment of overtime, (pre-)pension
scheme and/or any other pension scheme or pension fund obligations (including
back-service obligations) which Edelman must pay or is liable for as employer of
Mrs H.A.A. Lenferink-Van Dongen and all such other contributions to, or for the
benefit of, Mrs Lenferink-Van Dongen that must be paid by Edelman in its
capacity as employer of Mrs H.A.A. Lenferink-Van Dongen;

Parties have agreed that the employment agreement of Mrs H.A.A. Lenferink-Van
Dongen (including all rights and obligations related thereto) shall be taken
over by Blyth or Blyth Holding on or before 1 July 2006. In terms of article
6:159 of the Dutch Civil Code (contractsovername), Edelman hereby assigns,
transfers and sets over to Blyth, which hereby accepts and takes over the
employment agreement of Mrs H.A.A. Lenferink-Van Dongen, including all rights
and obligations related thereto. Parties shall procure that Mrs H.A.A.
Lenferink-Van Dongen shall give her consent as soon as practically possible, but
in any event before 1 July 2006. If the employment agreement is not terminated
or taken over on 1 July 2006, Blyth shall be liable for and indemnify Edelman
for all losses, liabilities, damages, costs, claims and expenses (including the
reasonable fees and disbursements of Edelman or Purchaser’s counsel) which
Edelman and/or Purchaser may incur pursuant to the termination of Mrs H.A.A.
Lenferink-Van Dongen’s employment agreement;

it being understood and agreed that (i) the limitations of liability as set
forth in 7.8 up to and including 7.10 shall apply and (ii) the other limitations
of liability as set forth in this Article 7 shall not apply to this additional
indemnity.

7.4                                 Limitation of Liability. Subject to Article
7.7, the aggregate amount to which the Seller shall be subject pursuant to this
Article 7 shall be limited to the Consideration.

7.5                                Survival. Subject to Article 7.7, all
Warranties shall survive the Closing Date until June 16, 2011 provided, however,
that all such Warranties shall expire on such dates, except for Claims asserted
by the Purchaser prior to such dates.

7.6                                Threshold.

i)                                        The Purchaser shall not be entitled to
seek indemnification for any Claim for Breach unless the total amount of Damages
arising from such Breach exceeds € 10,000 (ten thousand Euro);

ii)                                     Subject to Article 7.7, the Purchaser
agrees not to enforce any Claim until the aggregate amount of all Claims exceeds
€ 300,000 (Three Hundred Thousand Euro)

9


--------------------------------------------------------------------------------




and then the Purchaser shall be entitled to recover all Claims (i.e., claims
exceeding the threshold as set forth in Article 7.6(i) from the first Euro).

7.7                                 Qualifications to Limitations. If in any
case a Claim has arisen by reason of:

(i)                                   fraud or deliberate non-disclosure on the
part of the Seller prior to the date of this Agreement; or

(ii)                                  the Seller not having title to any of the
Shares to the same extent as received pursuant to the Original Agreement;

(iii)                               breach of any of the warranties set forth in
Clause 2 under (h) and (s), 3 under (c) and (d) and 4 under (a) of the
Warranties.

then in any such case none of the limitations set forth in Articles 7.4, 7.5 and
7.6 shall apply.

7.8                                Events after Closing. No Claim by Purchaser
for any Breach shall arise to the extent that the Claim arises as a result of
(i) any change in the accounting principles applied by the Group subsequent to
Closing, or of (ii) any changes in applicable laws or regulations after Closing
or of (iii) a new interpretation of existing laws by a court or other public
authority in a judgement or decision published after Closing.

7.9                                Payments received. If the Seller has made a
payment for Damages and the Purchaser or the Group simultaneously therewith or
subsequently thereto receives any benefit other than from the Seller which would
not have been received but for the circumstance giving rise to the Claim in
respect of which the payment for Damages was made by the Seller, the Purchaser
shall, once it or the Group has received the benefit, forthwith repay to the
Seller an amount equal to the lesser of the amount of such benefit and the
amount paid by the Seller.

7.10                          Tax Benefits. In assessing any Damages any
corresponding Tax advantages, savings by, or other Tax benefit to Purchaser or
any Group Company shall be taken into account when calculating the Damages,
provided, however, that in the event the Purchaser or any Group Company
subsequently is not entitled to a Tax advantage, saving or benefit determined on
a stand alone basis, the amount of such non-entitled advantage, benefit or
saving shall be paid for by the Seller to the Purchaser.

7.11                          Claim Procedure.

(a)                                  The Purchaser shall give the Seller written
notice (the “Indemnification Notice”) of any facts and the circumstances giving
rise to a Claim within 30 days of the Purchaser’s becoming aware of the facts
and circumstances giving rise to such Claim. However, failure of the Purchaser
to give such notice within such 30-day period shall not relieve the Seller of
its liability with respect to such Claim except to the extent that Purchaser’s

10


--------------------------------------------------------------------------------


failure to give notice within such period causes damages to Seller (including
any liability in the Seller’s ability to prevent or mitigate Damages resulting
from the Breach).

(b)                                 If the Claim relates to a claim or the
commencement of an action or proceeding by a Third Party against (or otherwise
requires any action by) the Group and/or the Purchaser, then the Seller shall
have, upon request within sixty (60) days after receipt of the Indemnification
Notice (but not in any event after the settlement or compromise of such Claim),
the right to defend, at its own expense and by its own counsel, any such matter
involving the asserted liability of the Group and/or the Purchaser; provided,
however, that if the Group and/or the Purchaser determines that there is a
reasonable probability that a Claim may materially and adversely affect it, it
shall at its own discretion and at its own costs have the right to defend
(without the participation of the Seller), compromise or settle such claim or
suit in which event the Seller shall be timely informed of settlement
negotiations, in which event the Purchaser shall be deemed to have waived its
right to seek recourse against the Seller in relation to that particular Claim.
The Party defending the Claim shall make reasonable endeavours to strike a fair
balance between the interests of the Seller in keeping the compensation as low
as possible and the interests of the Purchaser and any of the Group Companies to
maintain good business relations with the Third Party concerned. If the Seller
shall decide that it will not defend, at its own expense and by its own counsel,
any such matter involving the asserted liability of the Group and/or the
Purchaser and the Group and/or the Purchaser shall incur Damages directly or
indirectly relating to this decision of the Seller, the Purchaser shall have
full recourse against the Seller as to the Damages incurred.

(c)                                  If the Claim does not relate to a claim or
the commencement of an action or proceeding by a Third Party, the Seller shall
have ninety (90) days after receipt of the Indemnification Notice during which
it shall have the right to object to the subject matter and the amount of the
Claim set forth in the Indemnification Notice by delivering written notice
thereof to the Purchaser. If the Seller does not so object within such
ninety-day period, it shall be conclusively deemed to have agreed that it is
obligated to indemnify Purchaser for the matters set forth in the
Indemnification Notice. If the Seller sends notice to the Purchaser objecting to
the matters set forth in the Indemnification Notice, the Seller and the
Purchaser shall use their best efforts to settle the Claim. If the Seller and
the Purchaser are unable to settle the Claim, the matter shall be resolved in
the manner set forth in Article 12.2 of this Agreement.

(d)                                 The Seller hereby covenants and agrees that
it will (i) do its utmost effort to withdraw any attachment on any assets of the
Companies (including providing (the necessary) securities (such as a bank
guarantee)); (ii) compensate the Purchaser and/or the Group Companies for and
indemnify and hold the Purchaser and/or the Group Companies harmless against
costs (including but not limited to the fees and disbursements of the counsel)
and reimbursements pursuant to (the withdrawal of) any

11


--------------------------------------------------------------------------------




attachment on any assets of the Group Companies pursuant to a Third Party Claim,
including costs with respect to the issue of a bank guarantee, and (iii) to the
extent that the Seller conducts the defence against a claim, it shall do so to
the best of its abilities and take the Purchaser’s and the Group Companies’
interests into account.

7.12                          Repayment. Any payment under this Article 7 shall
be deemed to be a partial repayment of the Consideration.

7.13                          Guarantor. Blyth hereby absolutely irrevocably and
unconditionally guarantees to Purchaser and/or Group (i) the full and prompt
payment when due, whether by indemnification or otherwise, of all the payment
obligations of Seller to Purchaser and/or Group under this Agreement, and (ii)
the full and prompt payment and/or the due performance as the case may be, when
due of all warranties, indemnity obligations, covenants and agreements, both
monetary and non-monetary, by the Seller of its obligations under, and
compliance by the Seller with the terms of, the Closing Documents. The
obligations of Blyth hereunder shall constitute a direct, primary and
unconditional liability to pay on first demand to the Purchaser and/or Group any
sum or sums which the Seller may be or become liable to pay hereunder without
the need for any claim or recourse on the part of the Purchaser and/or Group
against the Seller.


ARTICLE 8 - MISCELLANEOUS

8.1                                 Parties’ Costs. Each Party to this Agreement
shall pay its own costs and disbursements of and incidental to this Agreement
and the sale and purchase of the Shares, provided that all costs associated with
the Notarial Transfer Deed shall be borne by the Purchaser.

8.2                                 Notices. Each notice, demand or other
communication given or made under this Agreement shall be in writing and
delivered or sent to the relevant Party at its address or fax number set out
below (or such other address or fax number as the addressee has by five (5)
days’ prior written notice specified to the other Parties):

To the Seller and/or Guarantor:

 

Blyth, Inc.

 

 

One East Weaver Street

 

 

Greenwich, CT 06831-5118

 

 

UNITED STATES OF AMERICA

 

 

Telephone No:

+1 203 552 6617

 

 

Facsimile No:

+1 203 661 1969

 

 

Attention:

Marcia Pontius

 

 

 

Michael Novins

12


--------------------------------------------------------------------------------




 

With a copy to:

 

Baker & McKenzie, Attorneys at Law

 

 

Postbus 2720

 

 

1000 CS Amsterdam

 

 

Telephone No:

+31 20 55 17 555

 

 

Facsimile No:

+31 20 626 79 49

 

 

Attention:

Jeroen Hoekstra

 

 

 

 

To the Purchaser:

 

Monceau Deelnemingen I

 

 

Adriaan Pauwstraat 51

 

 

2582 AP Den Haag

 

 

The Netherlands

 

 

Telephone No:

+31 70 3559181

 

 

Facsimile No:

+31 70 3515325

 

 

Attention:

J.H.M. Rijper

 

 

 

 

With a copy to:

 

Houthoff Buruma N.V.

 

 

Postbus 1507

 

 

3000 BM Rotterdam

 

 

Telephone No:

+31 10 2172647

 

 

Facsimile No:

+31 10 2172702

 

 

Attention:

M.F. Pannekoek

 

Any notice, demand or other communication so addressed to the relevant Party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when dispatched.

For the purpose of serving any document (including notices and writ of summons),
Blyth hereby chooses domicile for the purposes of this Agreement at the offices
of Baker & McKenzie Amsterdam N.V. (“domicilie keuze”).

Purchaser acknowledges the proposed moving of Baker & McKenzie Amsterdam N.V. to
Claude Debussylaan 54, 1082 MD, Amsterdam, The Netherlands as per July 21, 2006.

8.3                                Waiver. No failure or delay by any Party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of the same preclude
any further exercise thereof or the exercise of any other right, power or
remedy. Without limiting the foregoing, no waiver by any Party of any breach by
the other Party of any provision hereof shall be deemed to be a waiver of any
subsequent breach of that or any other provision hereof.

8.4                                Assignment. The benefit of this Agreement, or
any agreement or document entered into pursuant to this Agreement may not be
assigned, unless with the prior written consent of the other Party.

13


--------------------------------------------------------------------------------




8.5                                Entire Agreement. This Agreement (together
with any documents referred to herein or executed contemporaneously or at
Closing by the Parties in connection herewith) constitutes the whole agreement
between the Parties and supersedes any previous agreements or arrangements
between them relating to the subject matter of this Agreement, including but not
limited to the offer letter dated May 10, 2006 and the acceptance letter dated
May 18, 2006 and it is expressly declared that no variations of this Agreement
shall be effective unless made in writing and executed by the Parties.

8.6                                Counterparts. This Agreement may be executed
on faxed or scanned copies and in any number of counterparts by the parties to
it on separate counterparts, each of which when so executed and delivered shall
be an original and so that all counterparts shall together constitute one and
the same instrument

8.7                                Continuity of obligations. All the provisions
of this Agreement shall remain in full force and effect notwithstanding Closing
(except insofar as they set out obligations that have been fully performed at
Closing).

8.8                                 Severability. If any provision or part of a
provision of this Agreement shall be, or be found by any authority or court of
competent jurisdiction to be, invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions or parts of such
provisions of this Agreement, all of which shall remain in full force and
effect.

8.9                                Further acts. The Parties agree that title 1
of Book 7 DCC is not applicable to this Agreement.

8.10                          Rescission. At the Closing Date Purchaser, Seller
and Blyth shall be deemed to have waived their right to rescind (“ontbinden”)
this Agreement (without any specific action being further required).

8.11                          Purchaser’s Warranties.

The Purchaser represents and warrants the following to the Seller:

(a)                                The Purchaser has full power and authority,
corporate and otherwise, (i) to enter into the Agreement and each other
agreement, instrument or document referred to in the Agreement to which the
Purchaser is a party or which the Purchaser is otherwise required to execute at
or prior to the Closing pursuant to the Agreement (collectively the “Closing
Documents”), (ii) to perform its respective obligations under the Closing
Documents and (iii) to consummate the transactions contemplated by the Closing
Documents.

(b)                               The execution by the Purchaser of the Closing
Documents, the performance by the Purchaser of its respective obligations
thereunder and the consummation by Purchaser

14


--------------------------------------------------------------------------------




of the transactions contemplated thereby have been duly and validly authorized
by all necessary corporate action on the part of the Purchaser.

(c)                                The Purchaser has duly executed the
Agreement, and the Agreement constitutes, and each of the other Closing
Documents will upon execution thereof constitute, the valid and legally binding
agreement of the Purchaser, enforceable against the Purchaser in accordance with
its terms.

(d)                               The execution of the Agreement by the
Purchaser does not violate, conflict with or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of (i) the Articles of Association or similar documents governing the
Purchaser, (ii) any statute, law, ordinance, rule, regulation, judgement,
decree, order, injunction, writ, permit or license of any court or governmental
authority applicable to the Purchaser or (iii) any note, bond, mortgage,
indenture, deed of trust, license, franchise, permit, concession, contract,
lease or other instrument, obligation or agreement of any kind to which the
Purchaser is now a party or by which the Purchaser may be bound.

(e)                                No declaration, filing or registration with,
notice to, authorisation or consent or approval of, any court, governmental or
regulatory body or authority or any other person is necessary in connection with
(i) the execution of any Closing Document by the Purchaser or (ii) the
consummation by the Purchaser of any of the transactions contemplated thereby.

8.12                          Assignment claim on CDX. As set out in Schedule
8.12, Seller and Blyth have assigned and transferred to Purchaser, which therein
accepted, all rights and claims (together with all rights (e.g. accessory
rights, right of priority and enforcement) and actions attaching to them) which
Blyth and/or Seller may have against CDX Group B.V. pursuant to the share sale
and purchase agreement (dated 10 September 2004) between Seller, Blyth and CDX
Group B.V. By countersigning such transfer agreement CDX Group B.V. approved of
the transfer and assignment of the claim(s) of Seller and Blyth to Purchaser.


ARTICLE 9 - RESTRICTION ON ANNOUNCEMENTS

The Parties hereto undertake that prior to Closing and thereafter they will not
(save as required by law, including the regulations of the Securities and
Exchange Commission with respect to public disclosure of the entry into this
agreement and the pro forma effect of this transaction on the financial
statements of Blyth) make any announcement in connection with

15


--------------------------------------------------------------------------------




this Agreement, unless Seller and Purchaser hereto shall have given their
written consent to such announcement (which consent may not be unreasonably
withheld and may be given either generally or in a specific case or cases and
may be subject to conditions).

ARTICLE 10 - CONFIDENTIAL INFORMATION

10.1                           Non-disclosure. The Parties undertake that they
shall treat as strictly confidential all Confidential Information received or
obtained by them or their employees, agents or advisers as a result of entering
into or performing this Agreement including information relating to the
provisions of this Agreement, the negotiations leading up to this Agreement, the
subject matter of this Agreement or the business or affairs of each of the
Parties or any member of their group and subject to the provisions of Article
10.2 that they will not at any time hereafter make use of or disclose or divulge
to any person any such Confidential Information and shall use their best
endeavours to prevent the publication or disclosure of any such information.

10.2                           Exceptions. The restrictions contained in Article
10.1 shall not apply so as to prevent the Parties from making any disclosure
required by law or by any securities exchange (including the regulations of the
Securities and Exchange Commission with respect to public disclosure of the
entry into this agreement and the pro forma effect of this transaction on the
financial statements of Blyth) or supervisory or regulatory or governmental body
pursuant to rules to which the relevant Party is subject or from making any
disclosure to any professional adviser for the purposes of obtaining advice
(provided always that the provisions of this Article shall apply to and the
Parties shall procure that they apply to, and are observed in relation to, the
use or disclosure by such professional adviser of the information provided to
him) nor shall the restrictions apply in respect of any information which comes
into the public domain otherwise than by a breach of this Article by the
Parties.


ARTICLE 11 – COOPERATION WITH RESPECT TO TAX AND FINANCIAL INFORMATION

11.1                          Cooperation.  Purchaser shall cooperate fully, as
and to the extent reasonably requested in writing by the Seller, in connection
with the preparation and filing of tax returns and any audit or other proceeding
with respect to taxes and the preparation of financial statements and any audit
thereof.

Such cooperation shall include the prompt signing of any returns, amended
returns, claims or other documents necessary for the other party to accurately
and timely satisfy its United States, state and/or foreign tax reporting
obligations.  Such cooperation shall also include the prompt provision of
financial records and information which are relevant to any tax reporting
obligations of the other party or preparation of financial statements. 
Purchaser shall make its and the relevant group Company’s employees (or other
delegates and advisors) available on a mutually convenient basis to the other
party in order to provide additional information and explanation of

16


--------------------------------------------------------------------------------




any material provided hereunder.  Moreover, Purchaser shall use its best efforts
to deliver a final set of closing financial statements with respect to the Group
by July 14, 2006, which shall under no circumstances be delivered later than 5
working days after July 14, 2006.

11.2                          Expenses. Notwithstanding any other provision
hereof, each party will bear its own expenses in complying with the foregoing
provisions. However, Blyth and Seller shall pay and/or reimburse the costs,
disbursements and (out of pocket) expenses charged by a third party (e.g.
auditor/accountant/tax advisor) and incurred by Purchaser and/or any of the
Group Companies in relation to the cooperation pursuant to this Article 11 and
the preparation, execution and carrying into effect of this Article 11.

ARTICLE 12 - GOVERNING LAW AND ARBITRATION

12.1                          Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of The Netherlands.

12.2                          Arbitration. All disputes arising in connection
with this Agreement, or further agreements or contracts resulting thereof, shall
be finally settled in accordance with the Arbitration Rules of the Netherlands
Arbitration Institute (“Nederlands Arbitrage Instituut”). The arbitral tribunal
shall be composed of three arbitrators. The place of arbitration shall be
Amsterdam. The arbitral procedure shall be conducted in the English language.
The arbitral tribunal shall decide according to the rules of law (“naar de
regelen des rechts”). Consolidation of the arbitral proceedings with other
arbitral proceedings pending in The Netherlands, as provided in art. 1046 of The
Netherlands Code of Civil Procedure is excluded.

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 

The Purchaser:

 

The Companies and the Dutch Subsidiaries

MONCEAU DEELNEMINGEN I B.V.

 

SCHOTHUIS HOLDING HOLLAND (S.H.H) B.V. SC

 

 

 

 

 

 

 

 

 

 

 

By:

Joseph Hendrikus Maria Rijper

 

By:

Ronald van Veen

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

 

The Seller:

 

 

BLYTH HOLDING B.V.

 

EDELMAN B.V.

 

 

 

 

 

 

 

 

 

 

 

By:

Robert Jeffrey Carr

 

By:

Ronald van Veen

Title:

Managing Director

 

Title:

Managing Director

 

 

 

 

 

 

The Guarantor:

 

 

BLYTH, INC.

 

EURO-DECOR B.V.

 

 

 

 

 

 

 

 

 

 

 

By:

Robert Barghaus

 

By:

Ronald van Veen

Title:

Vice President and Chief Financial Officer

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

SEMFAR B.V.

 

SEMFAR B.V.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

Ronald van Veen

Title:

Managing Director

 

Title:

Managing Director

 


--------------------------------------------------------------------------------